Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2014 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-36509 AMPHASTAR PHARMACEUTICALS, INC. (Exact name of registrant as specified in its charter) Delaware 33-0702205 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 11570 6th Street Rancho Cucamonga, CA 91730 (Address of principal executive offices, including zip code) (909) 980-9484 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section13or15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by check mark whether the Registrant (1) has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Accelerated filer ¨ Non-accelerated filer x(Do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox Thenumber of shares outstanding of the Registrant’s only class of common stock as of November 10, 2014 was 44,648,798. Table of Contents AMPHASTAR PHARMACEUTICALS, INC. TABLE OF CONTENTS FORM 10-Q FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2014 Note About Forward-Looking Statements Part I. FINANCIAL INFORMATION PAGE Item1. Financial Statements (unaudited): Condensed Consolidated Balance Sheets as of September 30, 2014 and December 31, 2013 1 Condensed Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2014 and 2013 2 Consolidated Statements of Comprehensive Income (Loss) for the Three and Nine Months Ended September 30, 2014 and 2013 3 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2014 and 2013 4 Notes to Condensed Consolidated Financial Statements 5 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item3. Quantitative and Qualitative Disclosure about Market Risk 26 Item4. Controls and Procedures 27 Part II. OTHER INFORMATION Item1. Legal Proceedings 27 Item1A. Risk Factors 27 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 3. Default Upon Senior Securities 29 Item 4. Mine Safety Disclosures 29 Item 5. Other Information 29 Item6. Exhibits 29 Signatures 30 Table of Contents NOTE ABOUT FORWARD-LOOKING STATEMENTS This Quarterly Report on Form 10-Q, or Quarterly Report, contains “forward-looking statements” that involve substantial risks and uncertainties. In some cases, you can identify forward-looking statements by the following words: “may,” “will,” “could,” “would,” “should,” “expect,” “intend,” “plan,” “anticipate,” “believe,” “estimate,” “predict,” “project,” “potential,” “continue,” “ongoing” or the negative of these terms or other comparable terminology, although not all forward-looking statements contain these words. These statements relate to future events or our future financial performance or condition and involve known and unknown risks, uncertainties and other factors that could cause our actual results, levels of activity, performance or achievement to differ materially from those expressed or implied by these forward-looking statements. These forward-looking statements include, but are not limited to, statements about: · our expectations regarding the sales and marketing of our products, including our enoxaparin product; · our expectations regarding the integrity of our supply chain for our products, including the risks associated with our single source suppliers; · the timing and likelihood of FDA approvals and regulatory actions on our product candidates, manufacturing activities and product marketing activities; · our ability to advance product candidates in our platforms into successful and completed clinical trials and our subsequent ability to successfully commercialize our product candidates; · our ability to compete in the development and marketing of our products and product candidates; · the potential for adverse application of environmental, health and safety and other laws and regulations on our operations; · our expectations for market acceptance of our new products and proprietary drug delivery technologies; · the potential for our marketed products to be withdrawn due to patient adverse events or deaths, or if we fail to secure FDA approval for products subject to the Prescription Drug Wrap-Up program; · our expectations in obtaining insurance coverage and adequate reimbursement for our products from third-party payers; · the amount of price concessions or exclusion of suppliers adversely affecting our business; · our ability to establish and maintain intellectual property on our products and our ability to successfully defend these in cases of alleged infringement; · the implementations of our business strategies, product candidates and technology; · the potential for exposure to product liability claims; · our ability to expand internationally; · our ability to remain in compliance with laws and regulations that currently apply or become applicable to our business both in the United States and internationally; and · our financial performance expectations. You should read this Quarterly Report and the documents that we reference elsewhere in this Quarterly Report completely and with the understanding that our actual results may differ materially from what we expect as expressed or implied by our forward-looking statements. In light of the significant risks and uncertainties to which our forward-looking statements are subject, you should not place undue reliance on or regard these statements as a representation or warranty by us or any other person that we will achieve our objectives and plans in any specified timeframe, or at all. We discuss many of these risks and uncertainties in greater detail in this Quarterly Report, particularly in Part II. Item 1A. “Risk Factors.” These forward-looking statements represent our estimates and assumptions only as of the date of this Quarterly Report regardless of the time of delivery of this Quarterly Report. Except as required by law, we undertake no obligation to update or revise publicly any forward-looking statements, whether as a result of new information, future events or otherwise after the date of this Quarterly Report. Unless expressly indicated or the context requires otherwise, references in this Quarterly Report on Form 10-Q to “Amphastar,” “Company,” “we,” “our,” and “us” refer to Amphastar Pharmaceuticals, Inc. and our subsidiaries, unless the context indicates otherwise. Table of Contents PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS AMPHASTAR PHARMACEUTICALS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except share data) September 30, December31, ASSETS (unaudited) Current Assets: Cash and cash equivalents $ $ Restricted cash and restricted short-term investments Accounts receivable, net Inventories, net Income tax refund and deposits Prepaid expenses and other assets Deferred tax assets Total current assets Property, plant, and equipment, net Goodwill and intangible assets, net Other assets Deferred tax assets Total assets $ $ LIABILITIES AND EQUITY Current Liabilities: Accounts payable $ $ Accrued liabilities Income taxes payable Accrued payroll and related benefits Current portion of product return accrual Current portion of deferred revenue Current portion of long-term debt and capital leases Deferred tax liability — Total current liabilities Long-term product return accrual Long-term deferred revenue Long-term debt and capital leases, net of current portion Long-term deferred tax liabilities Total liabilities Commitments and Contingencies: Stockholders’ equity: Preferred stock: par value $.0001; authorized shares—20,000,000; none issued — — Common stock; par value $.0001; authorized shares—300,000,000; issued and outstanding shares—44,645,437 and 38,765,940 at September 30, 2014 and December 31, 2013, respectively 4 4 Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) — Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See Accompanying Notes to Condensed Consolidated Financial Statements. -1- Table of Contents AMPHASTAR PHARMACEUTICALS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited; in thousands, except per share data) Three Months Ended September 30, Nine Months Ended September 30, Net revenues $ Cost of revenue Gross profit Operating expenses: Selling, distribution, and marketing General and administrative Research and development Impairment of long-lived assets 13 6 6 Total operating expenses Income (loss) from operations (7,817 ) (10,959 ) Non-operating income (expense): Interest income 94 49 Interest expense, net (504 ) (195 ) (1,159 ) (737 ) Other income (expense), net (367 ) Total non-operating income (expense), net (167 ) (1,372 ) (115 ) Income (loss) before income taxes (7,984 ) (12,331 ) Income tax expense (benefit) (2,605 ) (4,153 ) Net income (loss) $ ) $ ) $ ) $ Net income (loss) per common share: Basic $ ) $ $ ) $ Diluted $ ) $ $ ) $ Weighted-average shares used to compute net income (loss) per common share: Basic Diluted See Accompanying Notes to Condensed Consolidated Financial Statements. -2- Table of Contents AMPHASTAR PHARMACEUTICALS, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (Unaudited; in thousands) Three Months Ended September 30, Nine Months Ended September 30, Net income (loss) $ ) $ ) $ ) $ Accumulated other comprehensive loss Foreign currency translation adjustment (1,535 ) — (1,803 ) — Accumulated other comprehensive loss (1,535 ) — (1,803 ) — Total comprehensive income (loss) $ ) $ ) $ ) $ See Accompanying Notes to Condensed Consolidated Financial Statements. -3- Table of Contents AMPHASTAR PHARMACEUTICALS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited; in thousands) Nine Months Ended September 30, Cash Flows From Operating Activities: Net income (loss) $ ) $ Reconciliation to net cash provided by (used in) operating activities: Impairment of long-lived assets 6 Loss on disposal of property, plant, and equipment 44 Depreciation and amortization of property, plant, and equipment Amortization of product rights, trademarks, and patents Amortization of imputed interest and debt discount 66 — Employee share-based compensation expense Non-employee share-based compensation expense Reserve for income tax liabilities — 89 Changes in operating assets and liabilities: Accounts receivable, net (2,019 ) Inventories, net (8,694 ) Income tax refund and deposits (92 ) Prepaid expenses and other assets (1,318 ) (468 ) Income taxes payable (5,456 ) (133 ) Accounts payable and accrued liabilities Net cash provided by operating activities Cash Flows From Investing Activities: Acquisition of business (18,352 ) — Purchases of property, plant, and equipment ) (13,896 ) Capitalized labor, overhead, and interest on self-constructed assets (555 ) (507 ) Purchase of trademarks and other intangible assets — (43 ) Sales of short-term investments, net — Decrease (increase) in restricted cash (170 ) 50 Deposits and other assets, net (1,246 ) Net cash used in investing activities (29,845 ) (15,129 ) Cash Flows From Financing Activities: Net proceeds from issuance of common stock — Payments on repurchase of common stock ) (15 ) Net proceeds from exercise of common stock options 51 Costs related to public offering (1,920 ) — Deferred offering cost — (255 ) Proceeds from borrowing under lines of credit Repayments under lines of credit (40,000 ) (55,000 ) Proceeds from issuance of long-term debt — Principal payments on long-term debt (7,149 ) (1,451 ) Net cash provided by (used in) financing activities (5,670 ) Effect of exchange rate changes on cash (260 ) — Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Noncash Investing and Financing Activities: Equipment acquired under capital leases $
